United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-4068
                                    ___________

United States of America,                 *
                                          *
             Plaintiff-Appellee,          *
                                          *
      v.                                  *    Appeal from the United States
                                          *    District Court for the Northern
Rico J. Maury,                            *    District of Iowa.
                                          *
             Defendant-Appellant.         *      [UNPUBLISHED]

                                    ___________

                             Submitted: July 22, 2004
                                Filed: August 12, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

        This case comes on appeal on the ground that the district court abused its
discretion in sentencing the Defendant at the top of the Sentencing Guidelines range
of 70 to 87 months following the Defendant’s guilty plea. Defendant’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967). We conclude the issues
raised by counsel are unreviewable. See United States v. Woodrum, 959 F.2d 100,
101 (8th Cir. 1992) (per curiam).

     This court has reviewed the record of the district court in accordance with
Penson v. Ohio, 488 U.S. 75 (1988), and finds no nonfrivolous issues. Accordingly,
we affirm the district court. See 8th Cir. R. 47B. We grant defense counsel’s motion
to withdraw. Counsel is reminded of the obligations under Part V of this Court’s
Amended Criminal Justice Act Plan. Specifically, counsel is to advise the defendant
of the right to file a petition for writ of certiorari in the Supreme Court of the United
States, and to inform the defendant as to the merits and likelihood of success in the
filing of such a petition. If counsel determines there are meritorious issues, defense
counsel shall assist the defendant in filing a petition for writ of certiorari. If counsel
determines there are no meritorious issues warranting the filing of a petition for writ
of certiorari, counsel shall advise the defendant of the procedures for filing a petition
pro se, and the time limits for the filing of such a petition. Counsel shall file a
certification with the clerk within 30 days certifying that he has complied with his
obligations under Part V.

     Appellant’s pro se motion to file a supplemental brief in light of the recent
Supreme Court decision in Blakely v. Washington, 124 S. Ct. 2531 (2004), is denied.
                     ______________________________




                                           -2-